              Case 2:20-cv-00591-JCC Document 37 Filed 12/10/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          PETER LEMMAN,                                     CASE NO. C20-0591-JCC
10                                Plaintiff,
                                                              MINUTE ORDER
11                 v.

12          BENJAMIN PATRICK FOLEY, et al.,
13                                Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17 Coughenour, United States District Judge:

18          This matter comes before the Court on co-Defendant Benjamin Foley’s motion for entry
19 of default judgment on cross-claims brought against co-Defendant Peter Wilson (Dkt. No. 35).

20 Mr. Wilson has not yet appeared in this matter before this Court and Mr. Foley already moved

21 for entry of default, which the Clerk of Court granted August 20, 2020. (Dkt. No. 26.) But while

22 Mr. Foley requests a sum certain, see Fed R. Civ. P. 55(b)(1), he fails to provide evidence to

23 support the nine percent rate of interest for which he seeks accrual of post-judgment interest on.

24 (See generally Dkt. No. 36.) Therefore, Mr. Foley’s motion is DENIED without prejudice and

25 with leave to amend. Mr. Foley may refile his motion, with evidence supporting accrual of post-

26 judgment interest, for this Court’s consideration.



     MINUTE ORDER, C20-0591-JCC
     PAGE - 1
             Case 2:20-cv-00591-JCC Document 37 Filed 12/10/20 Page 2 of 2




 1

 2         DATED this 10th day of December 2020.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Paula McNabb
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-0591-JCC
     PAGE - 2
